Case 4:20-cv-00957-SDJ Document 119 Filed 05/07/21 Page 1 of 4 PageID #: 2123




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

THE STATE OF TEXAS, et al.,                    §
                                               §
                                               §
        Plaintiffs,                            §
v.                                             §               Civil Action No. 4:20-cv-957-SDJ
                                               §
GOOGLE LLC,                                    §
                                               §
        Defendant.                             §

                            JOINT REPORT REGARDING
                        CHANGES TO DISCOVERY LIMITATIONS

       Pursuant to the Court’s direction at the Rule 16 conference, the Parties submit this report

regarding their agreement on changes to the discovery limitations imposed by the Federal Rules

of Civil Procedure. The Parties have negotiated in good faith and were able to resolve certain issues

that had been described as disputed in Section 7(iv) of the April 27, 2021 Joint Report of Attorney

Conference. Dkt. 108. Having reached agreement on these issues, the parties respectfully ask the

Court to include in its Case Management Order the agreed changes to the limitations on discovery

set forth in the Joint Report of Attorney Conference, as well as the following agreed changes:

       Exceptions to Limit on Depositions. The following depositions do not count against the

deposition caps imposed by the preceding sentence: (a) depositions of the Parties’ designated

expert witnesses; (b) depositions previously taken in response to Civil Investigative Demands; (c)

cross-examination of a witness by the non-noticing side in a non-Party deposition noticed by only

one side; (d) depositions of individuals who are identified on a Party’s witness list and have not

previously been deposed in this case; and (e) depositions taken for the sole purpose of establishing

the location, authenticity, or admissibility of documents produced by any Party or non-Party,

provided that such depositions may be noticed only after the Party taking the deposition has taken

reasonable steps to establish location, authenticity, or admissibility through other means, and
Case 4:20-cv-00957-SDJ Document 119 Filed 05/07/21 Page 2 of 4 PageID #: 2124




further provided that such depositions must be designated at the time that they are noticed as being

taken for the sole purpose of establishing the location, authenticity, or admissibility of documents.

       Extended-Time Depositions of Party Fact Witnesses. All Party fact witness depositions

are limited to 7 hours, except that each side may give the other Party notice of depositions it

proposes to extend up to 14 hours based on good cause as to a specific person, and the Parties will

confer in good faith about the extension. This exception will not apply to executive-level

employees of Google, the depositions of which shall be limited to 7 hours. If the Parties are unable

to agree after negotiating in good faith, the Parties reserve the right to seek the Court’s

intervention.

       Depositions of Non-Party Fact Witnesses Noticed by One Side. Depositions of non-

Party fact witnesses noticed by only one side are limited to 7 hours total. During such a deposition,

the non-noticing side may examine the witness for up to 1 hour after direct examination. The

noticing side then will be entitled to conduct redirect examination of the witness for up to 1 hour.

       Requests for Production. The Parties were not able to reach agreement concerning

requests for production, but will continue to confer and will inform the Court promptly if they are

not able to reach agreement.




                                                -2-
Case 4:20-cv-00957-SDJ Document 119 Filed 05/07/21 Page 3 of 4 PageID #: 2125




 Dated: May 7, 2021                  Respectfully submitted,


                                     /s/ R. Paul Yetter
                                     R. Paul Yetter
                                     State Bar No. 22154200
                                     Bryce L. Callahan
                                     State Bar No. 24055248
                                     YETTER COLEMAN LLP
                                     811 Main Street, Suite 4100
                                     Houston, Texas 77002
                                     (713) 632-8000
                                     pyetter@yettercoleman.com
                                     bcallahan@yettercoleman.com

                                     Eric Mahr (pro hac vice)
                                     Julie S. Elmer (pro hac vice)
                                     FRESHFIELDS BRUCKHAUS DERINGER LLP
                                     700 13th Street NW, 10th Floor
                                     Washington, D.C. 20005
                                     (202) 777-4545
                                     eric.mahr@freshfields.com
                                     Julie.elmer@freshfields.com

                                     John D. Harkrider (pro hac vice)
                                     AXINN VELTROP & HARKRIDER, LLP
                                     114 West 47th Street
                                     New York, New York 10036
                                     (212) 728-2210
                                     jharkrider@axinn.com

                                     Daniel S Bitton (pro hac vice)
                                     AXINN VELTROP & HARKRIDER, LLP
                                     560 Mission Street
                                     San Francisco, California 94105
                                     (415) 490-1486
                                     dbitton@axinn.com

                                     ATTORNEYS FOR DEFENDANT GOOGLE LLC




                                    -3-
Case 4:20-cv-00957-SDJ Document 119 Filed 05/07/21 Page 4 of 4 PageID #: 2126




 /s/ Mark Lanier                      /s/ Ashley Keller
 Mark Lanier (lead counsel)          Ashley Keller (admitted pro hac vice)
 Texas Bar No. 11934600              ack@kellerlenkner.com
 Mark.Lanier@LanierLawFirm.com       Brooke Smith
 Alex J. Brown                       brooke.smith@kellerlenkner.com
 Alex.Brown@LanierLawFirm.com        150 N. Riverside Plaza, Suite 4270
 Zeke DeRose III                     Chicago, Illinois 60606
 Zeke.DeRose@LanierLawFirm.com       (312) 741-5220
 10940 W. Sam Houston Parkway N.,    Warren Postman
 Suite 100                           wdp@kellerlenkner.com
 Houston, Texas 77064                1300 I Street, N.W., Suite 400E
 (713) 659-5200                      Washington, D.C. 20005
 THE LANIER LAW FIRM, P.C.           (202) 749-8334
                                     KELLER LENKNER LLC

                                     ON BEHALF OF PLAINTIFF STATES




                                    -4-
